Exhibit 10.1

AMENDMENT TO THE FTI CONSULTING, INC.

2004 LONG-TERM INCENTIVE PLAN

Pursuant to the powers of amendment reserved in Section 7(e) of the FTI
Consulting, Inc. 2004 Long-Term Incentive Plan (the “Plan”) as amended and
restated effective April 27, 2005, as further amended from time to time,
effective as of March 29, 2006, FTI Consulting, Inc. hereby amends the Plan in
the following manner:

 

1. Section 1 is amended by adding “cash-based awards,” after “other stock-based
awards,”.

 

2. Section 2(b) is amended by adding “, or any cash-based awards granted
pursuant to the provisions of the Plan” after “of the Plan”.

 

3. Section 2(d) is amended by replacing the proviso of the first sentence with
the following:

“provided, however, that for purposes of any Award or sub-plan that constitutes
a “nonqualified deferred compensation plan” or that provides for the “deferral
of compensation,” as such terms are defined under Code Section 409A, the
Committee, in its discretion, may specify a different definition of Change in
Control under any Award or sub-plan in order to comply with the provisions of
Code Section 409A; provided, further, that the Committee may specify a different
definition of Change in Control for any Award as the Committee deems necessary
or desirable.”

 

4. Section 3(b) is amended by replacing the proviso of item (6) under the second
paragraph with the following:

“provided, however, that no such waiver or acceleration of lapse restrictions
shall (i) be allowed with regard to a “deferral of compensation” within the
meaning of Code section 409A, except as otherwise permitted under such Code
section, or (ii) be made with respect to a performance-based stock Award granted
to an executive officer of the Company if such waiver or acceleration is
inconsistent with Code section 162(m);”

 

5. Section 3(b) is amended by adding the following to the third paragraph:

“Without limiting the foregoing, the Committee may delegate administrative and
ministerial duties to officers or employees of the Company as the Committee
deems necessary or advisable in its sole and absolute discretion. The Committee
may appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan.”

 

1



--------------------------------------------------------------------------------

6. Section 3(f) is amended by adding “and Awards issued hereunder” after “to the
Plan”.

 

7. Section 6 is amended by replacing “The Committee” with “Subject to any
applicable requirements of Code section 409A, the Committee” in the fourth
sentence.

 

8. Section 6(d) is amended by (i) replacing the first parenthetical with
“(referred to herein as “phantom stock”, “stock units” or “phantom stock
units”)”, and (ii) adding the following to the end of such section:

“Stock units may be granted in accordance with the terms and conditions of this
Plan, or in accordance with the terms and conditions of any applicable sub-plan,
including the FTI Consulting, Inc. Non-Employee Director Compensation Plan, as
amended from time to time, which is a sub-plan of this Plan.”

 

9. Section 6 is amended by adding the following paragraph (g):

“(g) Cash-Based Awards. The Committee may from time to time grant cash-based
awards to eligible participants in such amounts, on such terms and conditions,
and for such consideration, including no consideration or such minimum
consideration as may be required by law, as it shall determine. Cash-based
awards shall be credited to a bookkeeping reserve account solely for accounting
purposes and shall not require a segregation of any of the Company’s assets, and
shall be payable in cash.”

 

10. Section 7(c)(3) is amended by inserting the following after the first
sentence thereof:

“Notwithstanding the foregoing, the terms of the Grant Agreement shall control
to the extent that it otherwise provides different treatment for an Award in the
event of any transaction resulting in a Change in Control of the Company.”

 

11. Section 7(c)(3) is amended by inserting “as described in the first sentence
hereof” after “such termination”.

 

12. Section 7(e) is amended by adding the following:

“To the extent any provision of the Plan or any Award, or action by the Board or
Committee would subject any participant to liability for interest or additional
taxes under Code section 409A(a)(1)(B), it will be deemed null and void, to the
extent permitted by law and deemed advisable by the Board. It is intended that
the Plan and any Awards will comply with Section 409A to the extent applicable,
and the Plan and any Awards shall be interpreted and construed on a basis
consistent with such intent. The Plan or any Award may be amended in any respect
deemed necessary (including retroactively) by the Board in order to preserve
compliance with Section 409A.”

 

2